Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment filed April 20, 2022 has been entered and considered. With the entry of the amendment, claims 1-3 are canceled and claims 4-8 and new claims 9-10 are pending for examination.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 9, as to the listed possible oxidizing agents, these are provided at 0059 of the specification as noted by applicant, however, there is no indication to use more than one, so that the phrasing “at least one selected from the group” which would allow more than one of the listed agents to be used is broader than the teaching of the disclosure as filed, and the claim contains new matter.

The rejection of claims 5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment of April 20, 2022 clarifying the claim language.

The rejection of claims 5 and  7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn due to the amendment of April 20, 2022 clarifying the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 5 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Japan 2009-270174 (hereinafter ‘174) in view of EITHER Schafer et al (US 5591488) OR Japan 2010-121143 (hereinafter ‘143), and further in view of EITHER Mizutani et al (US 2013/0244443) OR Sakurai (US 2012/0064722).
Claims 4, 5: ‘174 teaches a process for producing a wiring board (0001), where the process comprises a roughening treatment step of roughening an insulating resin substrate that contains a silica filler (0009-0010, so a silica based filler) using an etchant containing an oxidizing agent  such as sodium permanganate (note 0022-0023), then a reduction and filler removal step of reducing residues generated on the insulating substrate by the roughening treatment step and at the same time removing (etching) the filler contained in the resin insulating substrate (note o010, 0017, 0026-0028, 0030, 0034, 0051), and thereafter, an electroless plating step of applying electroless plating to an insulating resin etched by the reduction and filler removal step (0010, 0037, 0041). In the reduction and filler removal step, a treating liquid can be provided that contains a reducing agent and a fluorine compound (as in present claim 5), and can also contain a surfactant (0023, 0027-0028, 0030).   ‘174 further describes that the roughening step can be that using permanganate (0022, 0029), where it is described that roughening with permanganate leaves residue of manganese oxide, where reducing agent to dissolve and remove such residue is reducing agent “such as hydroxylamine sulfate, sodium hypophosphate”, etc. (note 0023, and various amines are exemplified at 0030).
(A) As to the specific reducing agent of hydrogen peroxide or glyoxylic acid. ‘174, as discussed above, notes example (“such as”) reducing agents such as hydroxylamine sulfate, sodium hypophosphite, etc. (0023, 0030).  Furthermore:
(A)(1) further using Schafer: Schafer further teaches a process where a polymer substrate/workpiece is to be swelled, etched and metallized with electroless plating, where the etching can be using a permanganate solution (note column 5, lines 40-68, column 6, lines 20-35 and 50-68), where it is described that MnO2 (manganese oxide) formed on the surface can be removed after the etching with permanganate by reducing with acidic hydrogen peroxide, before further treatment (column 6, lines 20-35 and 50-68, for example).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘174 to use hydrogen peroxide as the reducing agent in the process as suggested by Schafer with an expectation of predictably acceptable results, because ‘174 teaches to use reducing agent in the pretreatment solution that will remove and reduce manganese oxide from permanganate etching, and gives example reducing agents, but as examples, are not limited to these, and Schafer teaches another known reducing agent material of hydrogen peroxide that can be conventionally known to remove manganese oxide after etching with permanganate and before further plating.
(A)(2):further using ‘143: ‘143 further teaches a process that describes etching polymer/resin with a manganate/permanganate containing solution, followed by a treatment with a solution containing a reducing agent compound and amine to remove manganese material adhering to the resin solution, where this helps prevent manganese from being brought into the catalyst solution and improve resulting electroless plating (note translation pages 2, 3), where it is described that the reducing agent can be glyoxylic acid, hydroxylamine sulfate, etc. (note translation paragraph bridging pages 3-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘174 to use glyoxylic acid as a reducing agent in the process as suggested by ‘143 with an expectation of predictably acceptable results, because ‘174 teaches to use reducing agent in the pretreatment solution that will remove and reduce manganese oxide from permanganate etching, and gives example reducing agents, but as examples, are not limited to these, and ‘143 teaches another known reducing agent material of glyoxylic acid as well as hydroxylamine sulfate, for example, that can be conventionally known to remove manganese material after etching with permanganate and before further plating to help improve further electrodes plating.
(B) ‘174 does not specifically teach that the treating liquid can also contain an ethylene based or polypropylene based glycol ether as claimed.  ‘174 does teach that the treatment liquid also etches the silica based filler (so acts to remove filler) using the fluorine compound such as hydrogen fluoride (note 0026-0027).
(B)(1) further using Mizutani: Mizutani further teaches an etching liquid using hydrofluoric acid and also an organic solvent that acts to etch silicon oxide (abstract), where the solvent can be ethylene glycol monomethyl ether or ethylene glycol monoethyl ether (ethylene based glycol ether of claim 4 where m is 1 and n is 1 or 2, for example) (note Table 1 examples, of 102 and 107, for example, 0077), where the solvent helps to enhance selectivity of etching to etch silicon oxide (note abstract, 0086-0087).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘174 in view of EITHER Schafer OR ‘143 to further use ethylene glycol monomethyl ether or ethylene glycol monoethyl ether in the solution with the fluorine etching compound to further help the selectivity of etching the silicon oxide (silica material) as suggested by Mizutani, since ‘174 wants to etch silica in the substrate using the fluorine compound, and Mizutani describes how when etching silicon oxide material, a solution with fluorine compound can further contain ethylene glycol monomethyl ether or ethylene glycol monoethyl ether in the solution to further enhance selectivity of etching silicon oxide.
(B)(2) further using Sakurai: Sakurai further teaches an etching liquid using hydrofluoric acid and also an organic solvent that acts to etch silicon dioxide (abstract, 0042), where the solvent can be propylene glycol monomethyl ether or propylene glycol monoethyl ether, for example (propylene based glycol ether of claim 4 where x is 1 or 2 and y is 1, for example) (note Table 1, 0043, 0044, 0047), where the solvent helps to give good even etching (note figures 1, 2, 0056, 0048-0049), where propylene glycol monomethyl ether is actually a preferred solvent (0047).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘174 in view of EITHER Schafer OR ‘143 to further use propylene glycol monomethyl ether or propylene glycol monoethyl ether in the solution with the fluorine etching compound to further help the evenness of etching the silicon dioxide (silica material) as suggested by Sakurai, since ‘174 wants to etch silica in the substrate using the fluorine compound, and Sakurai describes how when etching silicon oxide material, a solution with fluorine compound can further contain propylene glycol monomethyl ether or propylene glycol monoethyl ether in the solution to further enhance evenness of etching silicon dioxide.
Claim 8: with the use of the hydrogen peroxide or glyoxylic reducing agent as discussed for section (A) of claims 4, 5 above, there would not be an amine based compound reducing agent.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘174 in view of EITHER Schafer OR ‘143, and further in view of EITHER Mizutani OR Sakurai as applied to claims 4-5  and 8 above, and further in view of Saiki et al (US 2008/0053560).
Claims 6, 7: ‘174 indicates the substrate as an insulating resin of epoxy, for example, with silica filler (0009, 0035).  As to the specific amount of silica filler, Saiki describes epoxy resin cores, for example, for wiring boards, where the cores can have 40 wt% or less silica added (overlapping the claimed range) (0039-0041, 0035), with a specific example of an epoxy resin core with 40 wt% silica (in the claimed range) (0073-0074), where it is indicated that the cores can be provided with through holes and plated by electroless plating (0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘174 in view of EITHER Schafer OR ‘143, and further in view of EITHER Mizutani OR Sakurai to use for the insulating substrate an epoxy resin with 40 wt% silica (SiO2) filler, for example, as suggested by Saiki as a predictably acceptable substrate material, since ‘174 indicates how epoxy resin substrates with silica filler to be electrolessly plated can be used, and Saiki indicates how epoxy resin substrates (core) with silica filler that can be electrolessly plated for forming wiring boards can be conventionally formed with epoxy resin and 40 wt% silica.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over ‘174 in view of EITHER Schafer OR ‘143, and further in view of EITHER Mizutani OR Sakurai as applied to claims 4-5  and 8 above, and further specifically in view of ‘143.
Claim 9: As to the oxidizing agent being an aqueous sodium permanganate solution, etc., ‘174 describes using a sodium permanganate solution, or a solution with potassium permanganate, sodium chromate or potassium chromate for roughening (0022, 0023).  However ‘174 does not specifically teach that the solutions are aqueous.
However, ‘143 further teaches a process that describes etching polymer/resin with a manganate/permanganate containing solution, followed by a treatment with a solution containing a reducing agent compound and amine to remove manganese material adhering to the resin solution, where this helps prevent manganese from being brought into the catalyst solution and improve resulting electroless plating (note translation pages 2, 3).  The manganate/permanganate solution can be an aqueous etching solution with potassium permanganate or sodium permanganate (note translation, page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘174 in view of EITHER Schafer OR ‘143, and further in view of EITHER Mizutani OR Sakurai to specifically use an aqueous solution of sodium permanganate or potassium permanganate as suggested by ‘143 with an expectation of predictably acceptable results, because ‘174 teaches to use an etching solution with sodium permanganate or potassium permanganate, for example, and ‘143 would teach that similar such solutions for etching would be provided as aqueous.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘174 in view of EITHER Schafer OR ‘143, and further in view of EITHER Mizutani OR Sakurai as applied to claims 4-5  and 8 above, and further in view of Saijo et al (US 2015/0072070).
Claim 10: As to the pH of the treating solution, 174 in view of EITHER Schafer OR ‘143, and further in view of EITHER Mizutani OR Sakurai would suggest the treating solution as claimed as discussed for claim 4 above, but does not teach the specific pH. Saijo describes a treating solution to use before electroless plating (note abstract), where the solution would be used after roughening, where the solution can used with reducing agent and fluorine compound and glycol butyl ether (note 0010, 0011, oo51, 0052).  It is further taught that the pH of the treating solution is preferably 3.0 or less (0042).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘174 in view of EITHER Schafer OR ‘143, and further in view of EITHER Mizutani OR Sakurai to use a pH of 3.0 or less as suggested by Saijo with an expectation of predictably acceptable results, because ‘174 in view of EITHER Schafer OR ‘143, and further in view of EITHER Mizutani OR Sakurai indicates to use a treating solution with  hydrogen peroxide (reducing agent), fluorine compound, and glycol ether before electroless plating, and Saijo would indicate that similar solutions of reducing agent, fluorine compound and glycol ether would desirably have a pH in the same range of 3 or less.

Note that Saijo et al (US 2015/0072070) was originally cited on the PTO-892 of May 25, 2021. 


The rejection of claims 4 and 8 under 35 U.S.C. 103 as being unpatentable over Hotta et al (US 2011/0259373), in view of Knifton (US 4315994), EITHER alone OR further in view of Saiki et al (US 2008/0053560) is withdrawn due to  the amendment of April 20, 2022 changing the scope of the claims.

Terminal Disclaimer
The terminal disclaimer filed on January 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,374,913 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The rejection of claims 4-5 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,374,913 (hereinafter ‘913) in view of Japan 2009-270174 (hereinafter ‘174) and EITHER Schafer et al (US 5591488) OR Japan 2010-121143 (hereinafter ‘143) is withdrawn due to the acceptable terminal disclaimer filed January 7, 2022, as discussed in the Terminal Disclaimer section above.

Response to Arguments
Applicant's arguments filed April 20, 2022 have been fully considered. 
(A) Note the new rejections provided due to the amendments to the claims, including the new 35 USC 112(a) rejection.
(B) Note that the rejection using the primary reference to Hotta is withdrawn due to the amendments to claims.
(C) As to the 35 USC 103 rejections using ‘174 as the primary reference,  it is argued that the filler in the reduction and filler removal step is removed by the treating liquid in the present invention, while in ‘174, the filler etching is to form a gap between the filler and the resin substrate by filler etching, and thus does not remove the filler.  It is also argued that one would not rely on the teachings of Mizutani and/or Sakurai to modify ‘174, arguing Mizutani teaches the glycol ether can prevent galvanic corrosion and enhance etching resistance of the silicon layer containing conductive impurities, and not that glycol ether has any effect on etching SiO2, where in etching ‘174 the selective etching is not needed, and arguing Sakurai teaches that the etching rate of SiO2 in the part in contact with other materials is suppressed, but ‘174 does not completely remove the filler, but merely forms a gap between the filler and the substrate, and there is not motivation to modify ‘174 to add ethylene glycol, and both would indicate that creating a gap between the substrate and SiO2 would be a defect and there would be no reason to combine where it would change the principle of operation of the art being modified.  It is also argued that the is evidence of unexpected results in the specification.
The Examiner has reviewed these arguments, however, the rejection is maintained.   As to the removal of the filler of ‘174, the present claims have removing the filler contained in the substrate, and it is understood that not all filler in the substrate is removed by the removal step, since there is filler in the resin substrate, and only exposed filler on the surface can be treated with treatment liquid.  ‘174 may not remove all exposed filler, but it would provide a removing, since at the least as described in 0034 the filler is etched leaving a gap between the ”reduced filler formed by the etching treatment” and the resin.  Therefore, filler is removed, even if only partly, and the claims would not prevent partial removal.  Furthermore, as to the use Mizutani and Sakurai, as to Mizutani, it says it is not clear why selectivity is enhanced with the use of the glycol ether, merely giving a theory as to why enhanced (0086), and therefore, indicates that SiO2 was etched over other material, and since ‘174 wants to etch specifically the silica filler, the glycol ether would be a material to add.  While Mizutani may not want voids on its substrate, for ‘174 it is still desired to etch the silica specifically. As to Sakurai, it indicates that the glycol ether helps to give good, even etching, and the theory as to why it works is just a theory (note 0054, 0055). It is also  not prevented that ‘174 could have trench/inner wall features, where ‘174 describes circuit/wiring boards, for example (0001-0002), and Schafer, for example, notes how such boards can have holes/walls to be coated (column 1, lines 30-45), and also note Saiki (noting the discussion for claims 6 and 7 above).   It is not clear why even etching would be a defect, where if according to applicant, not all filler particle is to be etched away, then even etching over the surface would help etch the desired amount. Furthermore, the reference being modified is ‘174, and it’s principle of operation would  not be improperly changed.   As to the argument as to unexpected benefits from the present invention, the combination of art used suggests including fluorine compound, and there is only a single example that has fluorine compound (example 5), and Example 5 would actually be excluded by the present claims, as m would be 4 and so cannot include a fluorine compound. So, a showing commensurate in scope with what is claimed is not made, where it is not shown that the fluorine compound will be beneficial throughout the range of glycol ethers possible, furthermore, the claims allow any amounts of the glycol ether or hydrogen peroxide or glyoxylic acid or fluorine compound (when usable) to be present, but the showing always uses 20 g/l reducing agent, 200 g/l of propylene glycol ether when used, or 100, 200 0r 300 g/l of ethylene glycol ether used, except for example 20, which actually notes that a low amount of glycol ether affects the results and gives poor results, but the present claims allow any amount of glycol ether. This demonstrates examples of how there are issues, and a showing of unexpected benefits is not made, note MPEP 716.02(d).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718